UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4033


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CRAIG OKEIDO ANDERSON, a/k/a Snap, a/k/a Sir Chill, a/k/a
King Hundredgrand, a/k/a Yung Royalty,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cr-00042-WDQ-1)


Submitted:   November 30, 2015            Decided:   December 14, 2015


Before AGEE and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mirriam Z. Seddiq, SEDDIQ LAW FIRM, Greenbelt, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Zachary
A. Myers, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Craig Okeido Anderson appeals his conviction after pleading

guilty    to    possession        of   a    firearm      by    a     convicted   felon.

Anderson claims that the district court erred by denying his

motion to withdraw his plea and by denying him the right to

counsel at the hearing on that motion.                        Finding no reversible

error, we affirm the district court’s judgment.

       We review the denial of a motion to withdraw a guilty plea

for abuse of discretion.               United States v. Nicholson, 676 F.3d

376, 383 (4th Cir. 2012).              “A defendant has no absolute right to

withdraw a guilty plea, and the district court has discretion to

decide whether a fair and just reason exists upon which to grant

a     withdrawal.”         Id.    at     383-84     (internal        quotation    marks

omitted); see Fed. R. Crim. P. 11(d)(2)(B).                        “The most important

consideration in resolving a motion to withdraw a guilty plea is

an evaluation of the Rule 11 colloquy at which the guilty plea

was accepted.”       Nicholson, 676 F.3d at 384 (internal quotation

marks omitted) (setting forth factors courts consider).                          “Thus,

when a district court considers the plea withdrawal motion, the

inquiry is ordinarily confined to whether the underlying plea

was    both    counseled    and    voluntary.”           Id.   (internal      quotation

marks omitted).

       Anderson    contends       that     his    plea   colloquy       was   defective

because, after he stated under oath that he was a U.S. citizen,

                                            2
the district court did not warn him of the potential immigration

consequences       of    pleading    guilty.         See     Fed.     R.    Crim.    P.

11(b)(1)(O).       Upon review of the record, we conclude that any

such error is harmless because Anderson had actual notice of

these    possible       immigration       consequences       because       they     were

included    in    the    plea   agreement.         We     further    conclude       that

Anderson    entered      his    guilty     plea    voluntarily       and    that     the

district court was within its discretion to deny his motion to

withdraw it.       Finally, we reject Anderson’s claim that, at the

plea-withdrawal hearing, he suffered a complete deprivation of

his right to counsel when counsel informed the district court

that he ethically could not present Anderson’s arguments.                            To

the     extent    Anderson      wishes     to     argue     that     his    counsel’s

performance was ineffective, that claim should be raised, if at

all, in a 28 U.S.C. § 2255 (2012) motion.                   See United States v.

Baptiste,    596    F.3d   214,     216   n.1     (4th    Cir.   2010)     (providing

standard for ineffective-assistance-of-counsel claims raised on

direct appeal).

       Accordingly, we affirm the judgment of the district court.

We    dispense   with    oral    argument       because    the     facts   and    legal

contentions      are    adequately    presented      in    the     materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED

                                           3